       Case 7:15-cr-00005-NSR Document 389
                                       390 Filed 04/06/21 Page 1 of 1

                          LAW OFFICES
                      JOHN S. WALLENSTEIN
                 1100 Franklin Avenue, Suite 100
                   Garden City, New York 11530
                (516) 742-5600 Fax (516) 742-5040
               Email: JSWallensteinEsq@outlook.com


                                 April 6, 2021       The parties' request to adjourn the
                                                     VOSR Interim teleconf. from Apr.
                                                     7, 2021 until May 7, 2021 at 11:15
BY ECF                                               am is granted. Clerk of Court
Hon. Nelson S. Román                                 requested to terminate the motion
United States District Court, SDNY                   (doc. 389).
300 Quarropas Street                                 Dated: April 6, 2021
White Plains, New York 10601

      Re:   United States v. Dwayne Mountain
            Docket # 15 CR 5 (NSR) -11

Dear Judge Román,

       This matter is scheduled for a hearing/conference with regard to the
pending VOSR on April 7. Mr. Mountain’s state case has been adjourned until
the end of April, at which time we anticipate that there will be a resolution of
hat matter. I have had discussions with USPO Deanna Paige and AUSA George
Turner, and we are all in agreement that it makes sense to await the resolution
of the state case before final adjudication of this VOSR.

     We therefore respectfully request that this hearing be adjourned until
May 7, 2021 at 11:15.

      The Government and the Probation Department consent to this
application. Ms. Sicora confirms the Court’s availability.

      Thank you for your courtesy and consideration.

                                           Respectfully yours,


                                           JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA George Turner (by ECF)
    USPO Deanna Paige (by ECF)




    4/6/2021
